UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:July 31, 2012 Item 1. Report to Stockholders. AKRE CAPITAL MANAGEMENT, LLC Retail Class Shares(AKREX) Institutional Class Shares(AKRIX) ANNUAL REPORT July 31, 2012 Annual Letter to Shareholders September 2012 Fellow Shareholders: Last year’s end of year letter speculated that the issue uppermost in your mind was the safety of your investment holdings.This year we will speculate that you have moved beyond that to the coming Presidential election.The election outcome may hold a position of prominence in your overall thinking, including thoughts relating to your net worth! The election result is of course unknowable at this time.However, it appears that for the first time in many years, real differences in the candidates’ approach to our overall economy are making themselves evident.No matter which side of the coin appeals to you, we speculate the election outcome has the ability to have a profound impact on our economy and country for decades.So know that we are paying close attention.We are not however suggesting that our approach is somehow going to be altered by the election outcome, or that our laser-like focus on unique businesses may be altered by the outcome.It will not!We are just saying that the outcome may cause increased volatility in the marketplace, which remains still very jittery about the resolution of the financial problems all over the world.Our problems are just a small piece of the picture. As we have suggested on prior occasions, volatility fits well into our approach.Volatility affords us an occasional opportunity to make purchases or sales at out of the ordinary price points, all with the intent of adding value to our portfolio.We therefore continue to hold cash reserves in the mid-teens percentage wise and have done so throughout the year.In point of fact, our cash levels over the past twelve months have ranged between 26.2% at the highest and 13.2% at the lowest level.This in spite of the fact that the portfolio has grown by close to a billion dollars in the last twelve months, mostly from inflows, but importantly through appreciation as well.In sum, many more dollars of cash, but holding to a similar percentage of the portfolio. Our performance during the last several months is modestly a reflection of these extra helpings of cash; quite helpful earlier in the calendar year, and less so in recent months.The outcome at the fiscal year-end (7/31/2012) is reflected as follows: 1 Akre Focus Fund Annualized Since 1 Year YTD Inception (8/31/09) Akre Focus Fund – Retail (AKREX) 20.61% 10.63% 14.65% Akre Focus Fund – Institutional (AKRIX) 21.02% 10.88% 14.97% S&P 500® Index 9.13% 11.01% 13.18% The Gross Expense Ratio, as reported in the Prospectus dated November 30, 2011, is 1.45% for the Retail Class and 1.20% for the Institutional Class. We are well pleased with the economic gains being achieved by our most important businesses, and continue to wait for opportunities to add to those holdings at appropriate prices.In the meantime, we continue to visit their competitors and new (to us) businesses regularly.It is at times like a child’s treasure hunt, as we, like children, are filled with the excitement of finding yet another unique investment prospect. We thank you profoundly for placing your trust in our firm, and as fellow shareholders of significance, we will continue to devote all of our energy to achieving an above average compounding of our capital while incurring a below average level of risk. Akre Capital Management, LLC Please see following page for important information. 2 Akre Focus Fund In our continuing desire to communicate with our fellow shareholders, we’d like to invite you to a conference call, scheduled for October 30, 2012 at 4 PM Eastern Time. On the call we will discuss our outlook, provide some more detail about our investments, and answer any questions you may have.We look forward to our chat on October 30th. Akre Focus Fund Conference Call Information: Date: October 30, 2012 Time: 4:00 pm ET Dial In: (877) 509-7719 Conference ID: We would appreciate having your questions in advance by email to questions@akrecapital.com by October 29, 2012, but will also take questions on the conference call. Opinions expressed are those of Akre Capital Management, LLC and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Akre Focus Fund (the “Fund”) may be lower or higher than the performance quoted.Current performance data to the most recent month end may be obtained by visiting www.akre.com. Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in small- and medium-capitalization companies, which involve additional risks such as limited liquidity and greater volatility than larger capitalization companies. Past performance is no guarantee of future results. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The summary and statutory prospectuses contain this and other important information about the investment company and may be obtained by calling (877) 862-9556 or visiting www.akrefund.com.Read it carefully before investing. The S&P 500® Index is an index of 500 large capitalization companies selected by Standard & Poor’s Corporation.One cannot invest directly in an index. The SEC does not approve or disapprove of any securities. Fund holdings are subject to change and are not recommendations to buy or sell any security.See the Schedule of Investments for the Fund holdings. The Akre Focus Fund is distributed by Quasar Distributors, LLC. 3 Akre Focus Fund SECTOR ALLOCATION at July 31, 2012 (Unaudited) Sector Allocation Percent of Net Assets Financials 36.5% Consumer Discretionary 29.8% Information Technology 18.5% Cash & Equivalents* 13.8% Other Securities^ 1.4% Total 100.0% * Includes corporate bonds and other assets in excess of liabilities. ^ See Schedule of Investments for more information. EXPENSE EXAMPLE For the Six Months Ended July 31, 2012 (Unaudited) As a shareholder of the Akre Focus Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (February 1, 2012 – July 31, 2012). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, currently, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally 4 Akre Focus Fund EXPENSE EXAMPLE For the Six Months Ended July 31, 2012 (Unaudited) (Continued) accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 2/1/2012 7/31/2012 2/1/2012 – 7/31/2012* Retail Class Actual Hypothetical (5% return before expenses) Institutional Class Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.39% for Retail Class shares and 1.14% for Institutional Class shares, multiplied by the average account value over the period multiplied by 182/366 (to reflect the one-half year period). 5 Akre Focus Fund Retail & Institutional Classes Value of $10,000 vs. S&P 500® Index Average Annual Returns Since Inception Year Ended July 31, 2012 One Year (8/31/2009) Akre Focus Fund – Retail Class 20.61% 14.65% Akre Focus Fund – Institutional Class 21.02% 14.97% S&P 500® Index 9.13% 13.18% This chart illustrates the performance of a hypothetical $10,000 investment made on August 31, 2009, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. 6 Akre Focus Fund Management Discussion of Performance September, 2012 This discussion follows the mandate of the SEC, and relates to the issues the Agency feels are important for us to share with our fellow shareholders.In the following paragraphs we will discuss our investment returns for the period 8/01/11 to 7/31/12, which is our fiscal year.We do not put as much emphasis on one year performance as the Agency’s directive indicates, as we are truly focused on our ability to grow our capital over much longer time frames, such as five and ten year periods. At the start of the fiscal year, 8/01/11, the portfolio had a cash and cash substitute balance of 13.2%.At the end of the fiscal year, 7/31/12, there was relatively little change as the cash and cash substitute balance was 13.8%. This level of cash generally reflects our cautious outlook.We will always hold some level of cash in order to accommodate redemptions, an area about which we have no ability to predict.Our guideline is that we do not want to be forced to sell positions merely to meet redemptions. We had an outstanding investment return in the twelve months ended 7/31/12.Our most significant contribution, nearly 13%, came from the asset class generally referred to as “consumer discretionary.”Within that category the off-price retailers Ross Stores and TJX contributed important gains, as did the dollar store known as Dollar Tree.Also in the category of important contributors in this arena was O’Reilly Automotive.All of the aforementioned businesses are designed to help the consumer stretch each spendable dollar, a theme which is important, necessary, and likely to remain a top priority for consumers for some time to come. Information Technology was the next most important category of performance contribution contributing 5.7% to our investment outcome, with 75% of that coming from our MasterCard position.The balance was largely contributed by Visa and Apple. Next in order of contribution were the financial exposures.As American Tower is now structured as a Real Estate Investment Trust (REIT), it is included here for reporting purposes, but as we know, it is really telecommunications technology, and not really a true financial.It contributed 2.9% to our return, and Moody’s Corporation was next contributing 0.7%. At August month end our cash and cash substitute balance was still 13.8%.We continue to like the flexibility these extra helpings of cash provide us! 7 Akre Focus Fund SCHEDULE OF INVESTMENTS at July 31, 2012 Shares Value COMMON STOCKS: 75.7% Capital Markets: 8.9% Diamond Hill Investment Group $ LPL Financial Holdings, Inc. TD Ameritrade Holding Corp. Consumer Finance: 0.2% White River Capital, Inc. Diversified Financial Services: 7.1% Bank of America Corp. Moody’s Corp. Diversified Operations: 3.3% Leucadia National Corp. Hotels, Restaurants & Leisure: 1.5% Bwin.Party Digital Entertainment Industrial Services & Distributions: 0.8% Diploma PLC Insurance: 7.9% Berkshire Hathaway, Inc.- Class B * Hartford Financial Services Group, Inc. Markel Corp.* IT Services: 14.7% Computer Services, Inc. Mastercard, Inc. Visa, Inc. Media: 6.3% DIRECTV * Lamar Advertising Co.* Multiline Retail: 5.6% Dollar Tree, Inc.* Sears Holdings Corp.* Software: 1.1% FactSet Research Systems, Inc. Specialty Retail: 16.4% CarMax, Inc.* Monro Muffler Brake, Inc. O’Reilly Automotive, Inc.* Ross Stores, Inc. The TJX Companies, Inc. Technology: 1.9% Apple, Inc.* TOTAL COMMON STOCKS (Cost $708,543,943) The accompanying notes are an integral part of these financial statements. 8 Akre Focus Fund SCHEDULE OF INVESTMENTS at July 31, 2012 (Continued) Shares Value CONVERTIBLE PREFERRED STOCK: 0.9% Insurance: 0.9% Hartford Financial Services Group, Inc. $ TOTAL CONVERTIBLE PREFERRED STOCK (Cost $13,833,316) PARTNERSHIPS & TRUSTS: 8.2% Real Estate Investment Trusts: 8.2% American Tower Corp. Annaly Capital Management, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $71,206,793) Principal Amount CORPORATE BONDS: 7.0% Bank of America Corp., 0.968%, 9/11/2012# Bank One Corp., 5.250%, 1/30/2013 Citigroup, Inc., 5.625%, 8/27/2012 5.300%, 10/17/2012 General Electric Capital Corp., 3.500%, 8/13/2012 Goldman Sachs Group, Inc., 3.625%, 8/1/2012 Merrill Lynch & Co., Inc., 6.050%, 8/15/2012 TOTAL CORPORATE BONDS (Cost $78,215,598) OTHER SECURITIES: 1.4%(1) TOTAL OTHER SECURITIES (Cost $13,944,800) TOTAL INVESTMENTS IN SECURITIES: 93.2% (Cost $885,744,450) Other Assets in Excess of Liabilities: 6.8% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. # Variable rate security.Rate disclosed as of July 31, 2012. Represents previously undisclosed securities which the Fund has held for less than one year. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 Akre Focus Fund STATEMENT OF ASSETS AND LIABILITIES at July 31, 2012 ASSETS Investments in securities, at value (cost $885,744,450) (Note 2) $ Cash Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Distribution fees Shareholder servicing fees Investment advisory fees Administration fees Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ Retail Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ Institutional Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 Akre Focus Fund STATEMENT OF OPERATIONS For the Year Ended July 31, 2012 INVESTMENT INCOME Income Dividends (net of $3,986 foreign withholding tax) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees – Retail Class Shareholder servicing fees Administration fees Transfer agent fees Registration fees Fund accounting fees Reports to shareholders Custody fees Miscellaneous expenses Audit fees Trustee fees Chief Compliance Officer fees Legal fees Insurance expense Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Akre Focus Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended July 31, 2012 July 31, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Class ) — Institutional Class ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS (Note 3) Net increase in net assets derived from net change in outstanding shares – Retail Class (a) Net increase (decrease) in net assets derived from net change in outstanding shares – Institutional Class (a) ) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 12 Akre Focus Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a)Summary of capital share transactions is as follows: Year Ended Year Ended July 31, 2012 July 31, 2011 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distribution — — Shares redeemed* ) Net increase $ $ *Net of redemption fees of $27,808 and $7,196, respectively. Year Ended Year Ended July 31, 2012 July 31, 2011 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distribution — — Shares redeemed** ) Net increase (decrease) $ ) $ ) **Net of redemption fees of $222,380 and $1,810, respectively. 13 Akre Focus Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period RETAIL CLASS Year Ended Year Ended Period Ended July 31, 2012 July 31, 2011 July 31, 2010* Net asset value, beginning of year/period $ $ $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) ** ** ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS From net investment income ) — — Paid-in capital from redemption fees (Note 2) # # # Net asset value, end of year/period $ $ $ Total return % % %^ SUPPLEMENTAL DATA Net assets, end of year/period (millions) $ $ $ Portfolio turnover rate 13
